Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-28 are pending in the instant application.
Claims 1-28 are subject of a restriction requirement.
Priority
The instant application is a National Stage entry of International Application No. PCT/US19/017964, filed on 14 February 2019, which claims priority from U.S. Provisional Patent Application No. 62/630,361, filed on 14 February 2018.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention from the following groups to which the claims must be restricted.
Group (I): a drug composition comprising (a) a GHS, (b) a second drug selected from a DPP4 antagonist, a thiazolidinedione, a SGLT2 antagonist, metformin and vitamin E, and (c) a pharmaceutical carrier, as recited in claims 23-25; or 
a drug composition comprising (a) a GHS, (b) a second drug selected from a DPP4 antagonist, a thiazolidinedione, and a SGLT2 antagonist, and (c) a third drug which is metformin, and (d) a pharmaceutical carrier, as recited in claims 26-28;


a GSH, as recited in instant claims 1-5; or 
a GHS, and a second drug selected from a DPP4 antagonist, a GLP-1 agonist, a thiazolidinedione, a SGLT2 antagonist, metformin and vitamin E, as recited in instant claims 6-18; or
a GHS, a second drug selected from a DPP4 antagonist, a GLP-1 agonist, a thiazolidinedione, and a SGLT2 antagonist; and a third drug which is metformin, as recited in instant claims 19-22.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: even though the invention of Groups (I) and (II) require the technical feature a GSH, or a GHS, and a second drug selected from a DPP4 antagonist, a thiazolidinedione, a SGLT2 antagonist, metformin and vitamin E, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hogenhuis et al. (US2007/0123470, cited in IDS). 
Hogenhuis teaches ([0121], [0130], claims 21, 22) a drug composition comprising a GHS which is ibutamoren (claim 22), and a second drug which is a DPP4 antagonist. As such, a drug composition of instant claims 23-25 is anticipated by the prior art by Hogenhuis, and does not present a novel contribution over the prior art and is not a special technical feature. Therefore, no unity of invention exists.
The preamble “wherein the composition is useful in treating NAFLD and/or NASH” in instant claims 23-28 is not given any patentable weight. "[T]he patentability of apparatus or 

Further, this application contains claims directed to the following patentably distinct species: growth hormone secretagogues GHS, DPP4 antagonists, thiazolidinediones, SGLT2 antagonists, GLP-1 agonists. These species are independent or distinct because, for example, the genus of growth hormone secretagogues GHS encompasses a large variety of structurally diverse possible compounds, not limited to small organic molecules, which have a common biological function, but which contain different structural elements; each combination of structural elements requires a different search and/or a different classification. In addition, these species are not obvious variants of each other based on the current record. 
There is a search and/or examination burden for the patentably distinct growth hormone secretagogues GHS because the compounds require a different field of search. For example, the instant growth hormone secretagogues GHS can be classified, at a minimum, in CPC class A61K31/438, A61K31/155, A61K31/4439, A61K31/4985.
If Applicant elects an invention of Group (I) applicant is required to elect 
a specific growth hormone secretagogues GHS, having a distinct chemical structure; and a specific second drug selected from a specific DPP4 antagonist, a specific thiazolidinedione, a specific SGLT2 antagonist, having a distinct chemical structure, metformin or vitamin E; or
a specific growth hormone secretagogues GHS, having a distinct chemical structure; and a specific second drug selected from a specific DPP4 antagonist, a specific thiazolidinedione, a specific SGLT2 antagonist, having a distinct chemical structure; and a third drug which is metformin, to be part of a drug composition.

growth hormone secretagogues GHS, having a distinct chemical structure; or
a specific combination of a specific growth hormone secretagogues GHS, having a distinct chemical structure; and a specific second drug selected from a specific DPP4 antagonist, a specific GLP-1 agonist, a specific thiazolidinedione, a specific SGLT2 antagonist, having a distinct chemical structure, metformin or vitamin E; or
a specific combination of a specific growth hormone secretagogues GHS, having a distinct chemical structure; and a specific second drug selected from a specific DPP4 antagonist, a specific GLP-1 agonist, a specific thiazolidinedione, a specific SGLT2 antagonist, having a distinct chemical structure; and a third drug which is metformin, to be administered in a method of treating NAFLD or NASH.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all the claims are generic.




As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the 

Due to the complexity of the case, no attempt was made to reach the applicant by telephone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/IRINA NEAGU/Primary Examiner, Art Unit 1627